DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
After careful review and consideration of applicant’s arguments, Examiner believes the arguments to be persuasive.

EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
The prior art Rodriguez, Jr. et al. (U.S. Publication No. 2017/0127156 A1) discloses a data communication system 100 which is an underground data communication system. The communications system 100 is disposed in an exemplary underground enclosure, here underground vault 10. The vault 10 includes a variety of equipment, such as one or more high voltage electrical lines, such as electrical lines 105a-105c (carrying e.g., low, medium or high voltage power), associated components and/or accessories, such as a splice or termination (in the example of FIG. 1, a termination 110 will represent such associated components and/or accessories), a transformer, such as a step down transformer 103, and further electrical lines 107a-107c (carrying low voltage power (e.g., 440V) to a nearby building or structure). The vault also includes at least one monitoring device disposed therein which can monitor a physical condition of the vault or of the components or equipment located in the vault.  The prior art fails to teach in combination with the rest of the limitations in the claim:  “a transceiver disposed inside at least a portion of the vent pipe to receive the analyzed data signal, wherein the transceiver is configured to communicate the analyzed data signal; and
a visual indicator disposed on or within the vent pipe comprising one or more visual indicators driven by a driving circuit board to provide a visual signal corresponding to the condition of the at least one unit of electrical equipment.” 
Allowable Subject Matter
1.	Claims 1-17 and 19-21 are allowed.
2.	The following is an examiner’s statement for reasons for allowance:
 Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “a transceiver disposed inside at least a portion of the vent pipe to receive the analyzed data signal, wherein the transceiver is configured to communicate the analyzed data signal; and a visual indicator disposed on or within the vent pipe comprising one or more visual indicators driven by a driving circuit board to provide a visual signal corresponding to the condition of the at least one unit of electrical equipment.” 

Claims 2-8, 10-12 and 14-21 are allowable due to their dependencies on claim 1; claim 9 is allowable due to its dependency on claim 8; claim 13 is allowable due to its dependency on claim 12. 



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866